EXHIBIT 10.20
Third Amendment to Employment Agreement
 
This Third Amendment (“Third Amendment”) to the Employment Agreement (the
"Agreement") dated February 27, 2007 between Payment Data Systems, Inc. ("PDS")
and Louis A. Hoch (“Executive") is entered into this 14th day of January, 2011
and is made part of the Agreement which is hereby amended as follows:


1. Definitions. All capitalized terms used herein and not expressly defined
herein shall have the respective meanings given to such terms in the Agreement.


2. Entire Agreement. Except as expressly modified by this Third Amendment, the
Agreement shall be and remain in full force and effect in accordance with its
terms and shall constitute the legal, valid, binding and enforceable obligations
of PDS and Executive.


3. Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.


4. Section References. Section titles and references used in this Third
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.


5. Now, therefore, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the adequacy, receipt and sufficiency
of which are hereby acknowledged:


The Base Salary as set forth in Schedule 4(a)(i) of Schedule 1 to the Agreement
is hereby amended to be $24,000 per annum in year 2011.


This Third Amendment amends the Agreement as set forth herein. All previously
existing obligations under the Agreement are hereby reaffirmed in all respects.


In witness thereof, the parties hereto have caused this Third Amendment to the
Agreement to be executed on the day and year first above written.
 
 

Payment Data Systems, Inc.     Executive             /s/ Michael R. Long    
/s/ Louis A. Hoch
  Name: Michael R. Long    
Name: Louis A. Hoch
 
Title: CEO & CFO
     